IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER CHARLES                      NOT FINAL UNTIL TIME EXPIRES TO
MCINTOSH,                                FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Petitioner,
                                         CASE NO. 1D17-1727
v.

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 10, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Christopher Charles McIntosh, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.


PER CURIAM.

      The petition for belated appeal is granted. Petitioner shall be allowed a belated

appeal from the July 22, 2015, order denying motion for postconviction relief in

Alachua County Circuit Court case number 01-2011-CF-004408-A. Upon issuance of

mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit

court for treatment as the notice of appeal. Fla. R. App. P. 9.141(c)(6)(D).

LEWIS, WETHERELL, and WINSOR, JJ., CONCUR.